                                                                                 1 Michael G Kline (State Bar No. 212758)
                                                                                   mkline@wshblaw.com
                                                                                 2 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   1401 Willow Pass Road, Suite 700
                                                                                 3 Concord, California 94520-7982
                                                                                   Phone: (925) 222-3400 ♦ Fax: (925) 356-8250
                                                                                 4

                                                                                 5
                                                                                   Attorneys for Specially Appearing Defendants CUBESMART (erroneously sued as
                                                                                 6 "CUBESMART SELF STORAGE, CEO CHRISTOPHER MARR, a corporation") and TIFFANY
                                                                                   ROSE
                                                                                 7

                                                                                 8                            UNITED STATES DISTRICT COURT

                                                                                 9             EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                                                                                10

                                                                                11 NATHAN SCHNEIDER,                              Case No. 2:20-cv-00383-TLN-EFB
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12               Plaintiff,
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                                                                  JOINT STIPULATION AND ORDER TO
                                                                                13        v.                                      EXTEND TIME TO ANSWER
                                                Attorneys at Law




                                                                                                                                  COMPLAINT PURSUANT TO EASTERN
                                                                                14 CUBESMART SELF STORAGE, CEO                    DISTRICT LOCAL RULE 144(a)
                                                                                   CHRISTOPHER MARR, a corporation;
                                                                                15 TIFFANY ROSE, an individual; and DOES 1-
                                                                                   100, inclusive,,
                                                                                16
                                                                                                   Defendants.
                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                            JOINT STIPULATION AND ORDER TO EXTEND TIME TO ANSWER COMPLAINT PURSUANT TO
                                                                                                                  EASTERN DISTRICT LOCAL RULE 144(a)
                                                                                 1          THE PARTIES HEREBY STIPULATE AND AGREE that Defendants CUBESMART

                                                                                 2 (erroneously sued as "CUBESMART SELF STORAGE, CEO CHRISTOPHER MARR, a

                                                                                 3 corporation") and TIFFANY ROSE, may have until March 27, 2020, to file a responsive pleading

                                                                                 4 to Plaintiff’s Complaint. This extension does not exceed the twenty-eight (28) days allowed under

                                                                                 5 Eastern District Local Rule 144(a). This is the first stipulation for an extension of time between

                                                                                 6 the parties. Pursuant to Local Rule 144(a), approval of this stipulation by the Court is not

                                                                                 7 necessary.

                                                                                 8

                                                                                 9 DATED: February 27, 2020                    WOOD, SMITH, HENNING & BERMAN LLP

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                               By:        /s/ Michael G. Kline
                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12                                                        MICHAEL G. KLINE
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                                                               Attorneys for Specially Appearing Defendants
                                                                                13                                             CUBESMART (erroneously sued as "CUBESMART
                                                Attorneys at Law




                                                                                                                               SELF STORAGE, CEO CHRISTOPHER MARR, a
                                                                                14
                                                                                                                               corporation") and TIFFYANY ROSE
                                                                                15

                                                                                16
                                                                                     DATED: February 27, 2020                  LAW OFFICES OF JOHN BURRIS
                                                                                17

                                                                                18

                                                                                19                                             By:        /s/ Patrick Buelna (Authorized 2/27/20)
                                                                                                                                          PATRICK BUELNA
                                                                                20                                             Attorneys for Plaintiff NATHAN SCHNEIDER
                                                                                21
                                                                                          IT IS SO ORDERED.
                                                                                22

                                                                                23
                                                                                     DATED: March 3, 2020
                                                                                24

                                                                                25                                                           Troy L. Nunley
                                                                                                                                             United States District Judge
                                                                                26

                                                                                27

                                                                                28
                                                                                                                                     -2-
                                                                                             JOINT STIPULATION AND ORDER TO EXTEND TIME TO ANSWER COMPLAINT PURSUANT TO
                                                                                                                   EASTERN DISTRICT LOCAL RULE 144(a)
